A correction officer observed petitioner engaged in a physical altercation with another inmate and, as a result, he was charged in a misbehavior report with fighting, assault, engaging in violent conduct and possessing a weapon. At a January 2010 tier III disciplinary hearing, petitioner pleaded guilty to fighting and engaging in violent conduct, and a hearing was then conducted on the remaining charges. Thereafter, he was found guilty of all the remaining charges; however, the assault and weapon charges were dismissed on administrative appeal and the penalty was modified. This CPLR article 78 proceeding ensued.
*1294Although the petition raised a question of substantial evidence, petitioner has abandoned that claim by not raising it in his brief (see Matter of Garcia v Smith, 78 AD3d 1362, 1363 n [2010]). In any event, petitioner’s guilty plea to the charges of fighting and engaging in violent conduct precludes him from challenging the sufficiency of the evidence as to those charges (see Matter of Lamere v Fischer, 87 AD3d 768 [2011]; Matter of Surdis v Walsh, 301 AD2d 900 [2003]). To the extent that it was properly before us, petitioner’s sole remaining contention, that he was not provided adequate employee assistance, has been reviewed and found to be without merit.
Peters, J.P, Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ, concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.